DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed 11/17/2020, with respect to the rejection(s) of claims 18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US 2013/0304278).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (US 2014/0288781) in view of Chitaka et al. (US 2016/0150660), Wernicke et al. (US 2019/0147746) and Chen (US 2013/0304278).

With respect to claim 19, Horiguchi, as modified, discloses wherein the information comprises an automatic emergency notification (paragraph 20) executed by the transceiver (23) and sent by the antenna (25) to the source in response to the detected vehicle event.  (Figs. 1-6C, paragraphs 52-72.)
With respect to claim 20, Horiguchi, as modified, discloses the automatic emergency notification (paragraph 20) includes at least one of a vehicle collision time, a vehicle location, and vehicle identifying information (paragraph 21).  (Figs. 1-6C, paragraphs 52-72.)
With respect to claim 23, Horiguchi, as modified, discloses receiving voice communications from an occupant of the vehicle with a microphone; and broadcasting messages to the vehicle occupant with a speaker (paragraphs 22-25).  (Figs. 1-6C, paragraphs 52-72.)  
With respect to claim 24, Horiguchi, as modified, discloses transmitting a periodic emergency beacon (controller 21 transmitting accident data 13) in response to detecting the crash event that includes at least one of a collision time, a vehicle location, and vehicle identifying information (paragraphs 21, 24, 32).  (Figs. 1-6C, paragraphs 52-72.)  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi, Chitaka et al. Wernicke et al. and Chen, as applied to claim 14 above, and further in view of Huang et al. (US 2004/0257208).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi, Chitaka et al. Wernicke et al. and Chen, as applied to claim 14 above, and further in view of Kobayashi et al. (US 2018/0272973).
With respect to claim 21, Horiguchi, as modified, is silent regarding a GPS location of the vehicle.  Kobayashi et al. teaches of a GPS module (12) connected to the MCU (55) and the battery (19 or 54); and the automatic emergency notification (10) comprises a GPS location of the vehicle (paragraph 48); and transmitting the GPS location to an outside source in response to detecting the crash event (paragraphs 45-50).  (Figs. 1-8, paragraphs 35-85.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the notification system as described in Kobayashi et al. into the invention of Horiguchi, as modified, in order to establish a communication link with respect to the emergency notification center in the event of the emergency, to transmit data regarding current location information, vehicle identification information and others to the emergency notification center, and enable a call (phone conversation) between a vehicle occupant and an operator in the emergency notification center.  (Paragraph 2.)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (US 2014/0288781) in view of Chitaka et al. (US 2016/0150660) and Huang et al.
With respect to claim 26, Horiguchi discloses a method of operating an airbag ECU (fig. 1), comprising the steps of: detecting a vehicle crash event with a MCU (2); actuating at least one protection device (10) in the vehicle with a capacitor (6) on the airbag ECU (fig. 1) in response to detecting the crash event.  (Figs. 1-2, paragraphs 14-42.)  Horiguchi discloses powering the airbag ECU (fig. 1) with a battery (26) charged by a vehicle battery (12) such that power to the MCU (2) is continuous (paragraph 28 discloses that upon detection of a vehicle event electric power is continuously supplied from the backup battery 26 to the MCU (2)).  (Figs. 1-2, paragraphs 14-42.)  Examiner is interpreting Horiguchi disclosing a continuous supply of power from the backup battery (26) to the MCU (2) during a vehicle event as satisfying the “continuous” limitation.  In the alternative, Chitaka et al. teaches of a battery (3) for receiving power from the vehicle to power the MCU (2) such that power to the MCU (2) is continuous (paragraph 55); and the airbag ECU is powered by the battery (3) prior to actuating the at least one protection device.  (Figs. 1-6C, paragraphs 52-72.)  It would have been obvious 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616